Citation Nr: 1747970	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  13-30 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a right ear hearing loss disability, including as secondary to a service-connected left ear hearing loss disability.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from February 1982 to February 1985.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Board notes that the May 2010 rating decision denied service connection for right ear hearing loss.  Within one year after he was notified of this May 2010 rating decision, the Veteran submitted new and material evidence to support the claim.  Therefore, the matter requires de novo review.  See 38 C.F.R. § 3.156(b).

The Veteran testified before the undersigned Veterans Law Judge at a June 2015 Travel Board hearing; a copy of the transcript is associated with the record.  In October 2015 the Board remanded the matter for additional development.


REMAND

In a July 2004 private treatment report by Dr. K.G., the Veteran indicated he had applied for Social Security Administration (SSA) benefits.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (VA is obliged to attempt to obtain and consider records from SSA).  The Veteran's record does not indicate that any attempts have been made to obtain records from SSA.  Given the record reflects that SSA records may be outstanding and may be pertinent to the Veteran's claim, the Board must remand this matter in order to obtain those records.  See 38 C.F.R. § § 3.159(c)(2) and (3); see also Golz, 590 F.3d at 1323 (as long as a reasonable possibility exists that the SSA records are relevant to a Veteran's claim, VA is required to assist a Veteran in obtaining the identified records).

In a November 2005 VA audiological assessment report, the Veteran reported a history of noise exposure that included his National Guard duty.  The record shows that only a portion of the Veteran's National Guard medical records (from June 2, 2001 through April 17, 2004) have been associated with the record (which includes Orders dated May 2006, enlistment medical report and medical history report and miscellaneous medical documents).  See February 2007 Rating Decision.  Remand is required to ensure that all such available records (not already associated with the record) have been obtained and associated with the Veteran's record.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should conduct exhaustive development to secure for association with the record copies of the Veteran's complete Alabama National Guard records, to include all of his service personnel and service treatment records.  All facilities where such records may be stored should be searched.  If such records have been destroyed or are irretrievably lost, it must be so certified for the record, and the Veteran should be so notified.  The scope of the search must be noted in the record.

2.  The AOJ should attempt to obtain and associate with the Veteran's record any outstanding evidence pertaining to any previous application for SSA disability benefits, to include a copy of any decision either awarding or denying benefits, and copies of any medical records upon which SSA based its decision.  Document all attempts to obtain records, and notify the Veteran of any negative results.  

3.  The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




